River City Care /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 2, 2014

                                       No. 04-14-00387-CV

                                       Comfort ROBERTS,
                                           Appellant

                                                 v.

                                RIVER CITY CARE CENTER,
                                         Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-03206
                         Honorable Janet P. Littlejohn, Judge Presiding


                                          ORDER
        On May 30, 2014, appellant filed a notice of appeal from the trial court’s May 30, 2014
orders in this court. That same day, appellant filed an affidavit of indigence in this court. It
appears appellant did not file either the notice of appeal nor the affidavit in the trial court.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). We ORDER the
clerk of this court to send copies of the notice of appeal, the affidavit and this order to the trial
court, the district clerk, the court reporter, and all parties and/or counsel. See TEX. R. APP. P.
20.1(d)(2).

        We further ORDER the deadline for filing a contest to the affidavit of indigence is June
12, 2014. Any contest must be filed in this court. See TEX. R. APP. P. 20.1(e)(1). If no contest
is filed, we will presume appellant is indigent and the district clerk and the court reporter
will be required to filed the record in this court without cost to appellant. Both records are
currently due July 29, 2014.



                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court